Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): August 9, 2007 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction Commission I.R.S. Employer of incorporation File Number Identification No. 2094 Jordan Avenue, Juneau, Alaska 99801 (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code): (907) 789-4844 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 2.02 Results of Operations and Financial Condition On August 9, 2007, Alaska Pacific Bancshares, Inc. issued its earnings release for the quarter ended June 30, 2007. A copy of the earnings release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1 Press Release of Alaska Pacific Bancshares, Inc. August 9, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: August 9, 2007 By: /s/ Roger K. White Senior Vice President and Chief Financial Officer 3 Exhibit 99.1 4 News Release For Immediate Release ALASKA PACIFIC REPORTS SECOND QUARTER EARNINGS JUNEAU, Alaska, August 9, 2007 Alaska Pacific Bancshares, Inc. (OTCBB: AKPB), the parent company of Alaska Pacific Bank, announced second quarter net income of $281,000, or $.43 per diluted share. The earnings represent an increase of $76,000 (37.1%) from the first quarter and $73,000 (35.1%) from the second quarter of 2006. Net interest income was $2.3 million for the second quarter of 2007, a 7.1% increase over the first quarter and a 10.8% increase over the second quarter of 2006. The increases reflect both growth in average loans and an improving yield on loans and other earning assets. The net interest margin on average earning assets for the second quarter was 5.38% in 2007 compared with 5.12% last quarter and 5.03% a year ago. Loans (excluding loans held for sale) were $163.3 million at June 30, 2007, an increase of 3.5% from last quarter and 6.2% from a year ago. Deposits at June 30, 2007 were $149.4 million, a $7.1 million (5.0%) increase from last quarter and a $8.5 million (6.1%) increase from a year ago. Nonaccrual loans at June 30, 2007 were $69,000 compared with $941,000 last quarter and $1.4 million a year ago. Net loan chargeoffs (net recoveries) for the quarter were ($1,000) compared with $18,000 last quarter and $17,000 in the second quarter of 2006. The provision for loan losses was $45,000 in each of the last two quarters, compared with $75,000 in the second quarter of 2006. Mortgage banking income in the second quarter of 2007 was $77,000 compared with $91,000 last quarter and $27,000 in the second quarter of 2006. Noninterest expense for the second quarter was $2.1 million, an increase of $58,000 (2.8%) from the first quarter and $198,000 (10.2%) from the second quarter of 2006. As previously announced, the Company declared a regular quarterly dividend of $.10 per share, payable August 17, 2007, to shareholders of record as of August 6, 2007. Forward-Looking Statements Certain matters in this news release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among others, expectations of the business environment in which the Company operates, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding the Company's mission and vision. These forward-looking statements are based upon current management expectations, and may, therefore, involve risks and uncertainties. 5 The Company's actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements due to a wide range of factors including, but not limited to, the general business environment, interest rates, the economy in Southeast Alaska, the real estate market, competitive conditions between banks and non-bank financial services providers, regulatory changes, and other risks detailed in the Company's reports filed with the Securities and Exchange Commission. Contact: Roger K. White Craig E. Dahl Senior Vice President and CFO or President and CEO 907-790-5135 907-790-5101 6 Alaska Pacific Bancshares, Inc. Financial Highlights (Unaudited) Second Quarter 2007 (dollars in thousands, except per-share amounts) Three Months Ended June 30, March 31, June 30, 2007 2007 2006 Condensed Income Statement: Interest income $ 3,310 $3,130 $2,875 Interest expense (1,025) (997) (812) Net interest income 2,285 2,133 2,063 Provision for loan losses (45) (45) (75) Mortgage banking income 77 91 27 Other noninterest income 258 237 265 Noninterest expense (2,132) (2,074) (1,934) Net income before income tax 443 342 346 Income tax expense (162) (137) (138) Net income $ 281 $ 205 $ 208 Earnings per share: Basic $ .44 $ .32 $ .34 Diluted .43 .31 .32 Performance Ratios: Return on average equity 6.25 % 4.61 % 4.95 % Return on average assets 0.62 0.46 0.48 Yield on average earning assets 7.80 7.51 7.01 Cost of average interest-bearing liabilities 3.04 2.96 2.48 Interest rate spread 4.76 4.55 4.53 Net interest margin on: Average earning assets 5.38 5.12 5.03 Average total assets 5.05 4.81 4.75 Efficiency ratio (a) 83.84 87.51 78.22 Average balances: Loans $162,366 $158,956 $154,674 Earning assets 169,749 166,773 164,071 Assets 180,914 177,240 173,706 Interest-bearing deposits 116,751 117,345 114,016 Total deposits 140,716 139,393 137,168 Interest-bearing liabilities 134,817 134,946 130,948 Shareholders' equity 17,973 17,791 16,809 Average shares outstanding: Basic 633,197 632,297 620,392 Diluted 660,902 660,292 649,873 7 June 30, March 31, June 30, 2007 2007 2006 Balance sheet data: Total assets $188,851 $175,884 $174,469 Loans, before allowance 163,290 157,794 153,781 Loans held for sale 687 121 465 Investment securities 4,535 4,896 6,132 Total deposits 149,387 142,297 140,847 Federal Home Loan Bank advances 18,119 13,040 13,605 Shareholders' equity 18,068 17,877 16,918 Shares outstanding (b) 641,609 641,609 638,654 Book value per share $28.16 $27.86 $26.49 Asset quality: Allowance for loan losses $1,738 $1,693 $1,565 Allowance as a percent of loans 1.06 % 1.07 % 1.02 % Nonaccrual loans $ 69 $941 $1,408 Total nonperforming assets 320 941 1,408 Net chargeoffs (recoveries) for quarter (1) 18 17 (a) Noninterest expense divided by the sum of net interest income and noninterest income, excluding mortgage banking income. (b) Excludes only treasury stock. 8
